Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1 and 3-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rhodes (2014/0345594) in view of Hulsey (2009/0199839).
Rodes discloses substantially all of the claimed limitations.  Rhodes shows: 
1. A modular smoker assembly being configured to be vertically stacked to a variety of heights for smoking one or more food items, said assembly comprising: a heat pot 2,3 being fillable with a combustible material wherein said heat pot is configured to produce smoke for smoking food items when the combustible material is burned (para. 0020,0021); a heat screen 10,23 being coupled to said heat pot, said heat screen being positioned to cover said opening in said heat pot, said heat screen being spaced downwardly from said distal edge 18,27 of said outer wall of said heat pot (fig. 2A-3D); a plurality of cooking pots 4,5, respective ones of said cooking pots being stackable on top of each other for positioning on said heat pot thereby facilitating each of said cooking pots to be in fluid communication with said heat pot wherein said respective cooking pots are configured to receive the smoke for cooking, each of said cooking pots having a food item being positionable therein wherein each of said cooking pots is configured to cook the food item with the smoke (fig. 7); a plurality of cooking screens 33,41, each of said cooking screens being positioned in a respective one of said cooking pots wherein each of said cooking screens is configured to have food items positioned thereon for smoking the foot items, each of said cooking screens having a perimeter edge being coupled to said inner surface of said exterior wall of said respective cooking pot, each of said cooking screens being spaced downwardly from said top edge of said exterior wall of said respective cooking pot (fig. 7); and a lid bucket 8 being positionable on top of a topmost one of said cooking pots when said cooking pots are stacked on said heat pot wherein said lid bucket is configured to retain heat in said cooking pots (fig. 7); said heat pot has a bottom wall ( the lower section of wall 9 that includes vents 12) and an outer wall 9 extending upwardly therefrom, said outer wall having a distal edge with respect to said bottom wall defining an opening into said heat pot, said bottom wall 12 extending therethrough for passing air into said heat pot (fig. 2D); 
3. The assembly according to claim 2, further comprising a plurality of legs 6, each of said legs being coupled to and extending downwardly away from said outer wall of said heat pot, each of said legs having a distal end with respect to said bottom wall of said heat pot (figures).  
4. The assembly according to claim 3, further comprising a ring 7 being coupled to said distal end of each of said legs wherein said ring is configured to rest on a support surface thereby spacing said heat pot above the support surface, said ring restraining said distal end of each of said legs for enhancing the load bearing capacity of said legs (fig. 7).  
5. The assembly according to claim 1, wherein each of said cooking pots has an exterior wall 28,36, said exterior wall of each of said cooking pots having a top edge, a bottom edge, an outer surface and an inner surface, said exterior wall of each of said cooking pots having a top lip thereon and a bottom lip thereon, said top lip being aligned with and being coextensive with said top edge, said bottom lip being aligned with and being coextensive with said bottom edge, said bottom lip on each cooking pots rests on said top lip of an adjacent cooking pot when said cooking pots are stacked on each other (fig. 4A-5C).  


Rhodes discloses the invention as described above but fails to explicitly teach the cooking pots having different heights and a sliding damper in the lid opening.
As regards the claimed size of the pots, such is an obvious modification based on design choice, and depends on spatial considerations such as availability of space for the size and type of food to be cooked.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
As regards the sliding damper, Husley teaches a smoker assembly in the same or related field of endeavor including damper 38 as claimed.
Husley teaches that such an arrangement provides for controlling the burn (para. 0044). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed sliding damper as taught by Husley into the invention disclosed by Rhodes, so as to provide for temperature control.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Response to Arguments
Applicant's arguments with respect to the claim have been considered.  However, in view of the amendments to the claims the arguments regarding the previous rejections are moot in view of the new grounds of rejection necessitated thereby. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
March 25, 2005

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762